Exhibit 10.1

Execution Version

COMMON UNIT

PURCHASE AGREEMENT

BY AND AMONG

DCP MIDSTREAM PARTNERS, LP

AND

THE PURCHASERS



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule 2.01    —      List of Purchasers and Commitment Amounts Schedule 3.02
   —      Material Subsidiaries Schedule 8.07    —      Notice and Contact
Information Exhibit A    —      Form of Registration Rights Agreement Exhibit B
   —      Form of Partnership Officer’s Certificate Exhibit C    —      Form of
Purchaser’s Officer’s Certificate Exhibit D    —      Form of Holland & Hart
Legal Opinion



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

COMMON UNIT PURCHASE AGREEMENT, dated as of June 25, 2012 (this “Agreement”), by
and among DCP Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), and each of the Purchasers listed in Schedule 2.01 attached
hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain common units
representing limited partnership interests in the Partnership (“Common Units”)
in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units to be issued and sold to the Purchasers pursuant to this Agreement
(the “Purchased Units”).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“8-K Filing” has the meaning specified in Section 5.04.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Acquisition” means the acquisition by the Partnership from DCP LP Holdings, LLC
of all of the membership interests of (i) DCP Partners MB I, LLC, a Delaware
limited liability company, which will, at the closing of the Acquisition, own an
undivided 20% ownership interest in the fractionation facility located near Mont
Belvieu, Texas and operated by ONEOK MB I, LP and (ii) DCP Partners MB II, LLC,
a Delaware limited liability company, which will, at the closing of the
acquisition, own an undivided 12.5% ownership interest in the fractionation
facilities located near Mont Belvieu, Texas.

“Acquisition Agreement” means the Contribution Agreement dated as of June 25,
2012, by and among DCP LP Holdings, LLC, DCP Midstream, LLC, and the Partnership
in substantially the form provided to the Purchasers by Holland & Hart LLP.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Allocated Purchase Amount” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading Allocated
Purchase Amount on Schedule 2.01 hereto.

“Basic Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any and all other agreements or instruments executed and
delivered by the Parties on even date herewith or at Closing relating to the
issuance and sale of the Purchased Units, or any amendments, supplements,
continuations or modifications thereto.

“Board of Directors” means the board of directors of the GP LLC.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.

“ClearBridge” has the meaning specified in Section 2.01.

“ClearBridge Registration Statement” has the meaning specified in Section 2.01.

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.

“Credit Agreement” shall mean the (a) Credit Agreement, dated as of November 10,
2011, among DCP Midstream Partners, LP, DCP Midstream Operating, LP, and Wells
Fargo Bank, National Association as Administrative Agent and (b) Term Loan
Agreement, to be dated on or about July 2, 2012 among DCP Midstream Partners,
LP, DCP Midstream Operating, LP and SunTrust Bank as Administrative Agent.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“General Partner” means DCP Midstream GP, LP, a Delaware limited partnership,
the general partner of the Partnership.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their Property or any of the Purchasers.

“GP LLC” means DCP Midstream GP, LLC, a Delaware limited liability company, the
general partner of the General Partner.

“Incentive Distribution Rights” has the meaning specified for such term in the
Partnership Agreement.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Lock-Up Date” means 90 days from the Closing Date.

“LTIP” shall have the meaning specified in Section 3.02(c).

“Material Subsidiaries” shall mean each of the Subsidiaries of the Partnership
set forth on Schedule 3.02.

“NYSE” shall mean The New York Stock Exchange.

“Outstanding” has the meaning set forth in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

“Partnership” shall have the meaning specified in the introductory paragraph.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of November 1, 2006 as amended
by Amendment No. 1 to the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of April 11, 2008 and Amendment No. 2
to the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of April 1, 2009, as it may be further amended from time
to time.

“Partnership Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations or
affairs of the Partnership and its Subsidiaries, taken as a whole, (ii) the
ability of the Partnership and its Subsidiaries, taken as a whole, to carry out
their business as of the date of this Agreement or to meet their obligations
under the Basic Documents on a timely basis, or (iii) the ability of the
Partnership to consummate the issuance and sale of the Purchased Units.
Notwithstanding the foregoing, a “Partnership Material Adverse Effect” shall not
include any effect resulting or arising from: (a) any change in general economic
conditions in the industries or markets in which the Partnership or its
Subsidiaries operate that do not have a disproportionate impact on the
Partnership and its Subsidiaries, taken as a whole; (b) any engagement in
hostilities pursuant to a declaration of war, or the occurrence of any military
or terrorist attack; (c) changes in GAAP or other accounting principles or
(d) the consummation of the transactions contemplated hereby.

“Partnership Related Parties” shall have the meaning specified in Section 7.02.

“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” shall have the meaning specified in the recitals to this
Agreement.

“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under this Agreement on a
timely basis or (ii) the ability of a Purchaser to consummate the transactions
under this Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Purchasers” shall have the meaning specified in the introductory paragraph.

 

4



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit A, to be entered
into at the Closing and the Subsequent Closing, if any, among the Partnership
and the Purchasers.

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.

“SEC Documents” shall have the meaning specified in Section 3.03

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subordinated Units” has the meaning specified for such term in the Partnership
Agreement.

“Subsequent Closing” means the purchase by ClearBridge of the Purchase Units set
forth opposite ClearBridge’s name on Schedule 2.01, which may occur at any time
prior to July 6, 2012.

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries.

“Term Loan Commitment” means the Commitment Letter addressed to DCP Midstream
Operating, LP dated June 13, 2012 related to a term loan facility up to $140
million.

“Unitholders” means the Unitholders of the Partnership (within the meaning of
the Partnership Agreement).

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase.

Sale and Purchase. Subject to the terms and conditions of this Agreement, on the
Closing Date, the Partnership hereby agrees to issue and sell to each Purchaser,
and each Purchaser hereby agrees, severally and not jointly, to purchase from
the Partnership, the number of Purchased Units determined pursuant to paragraph
(b) below of this Section 2.01, and each Purchaser agrees to pay the Partnership
the Purchase Price for each Purchased Unit, in each case, as set forth in
paragraph (c) below of this Section 2.01; however the Partnership hereby
acknowledges and agrees that the obligation of ClearBridge Energy MLP Total
Return Fund Inc. (“ClearBridge”) to purchase the Purchased Units set forth
opposite its name on Schedule 2.01 hereto on the Closing Date is subject to the
condition that its registration statement on Form N-2, No. 333-180738, (the
“ClearBridge Registration Statement”) be declared effective by the Securities
and Exchange Commission no later than Wednesday, June 27, 2012. If the
Registration Statement is not declared effective by the Securities and Exchange
Commission by June 27, 2012, but it is declared effective by June 29, 2012,
ClearBridge agrees to purchase from the Partnership and the Partnership agrees
to issue and sell to ClearBridge, the number of Purchased Units set forth
opposite its name on Schedule 2.01 in a Subsequent Closing. If the Registration
Statement is not declared effective by June 29, 2012, ClearBridge shall have no
further rights or obligations under this Agreement.

(a) Common Units. The number of Purchased Units to be issued and sold to each
Purchaser shall be equal to the quotient determined by dividing (i) the
Allocated Purchase Amount for such Purchaser by (ii) the Purchase Price, which
quotient shall be rounded, if necessary, up or down to the nearest whole number.

(b) Consideration. The amount per Purchased Unit each Purchaser will pay to the
Partnership to purchase the Purchased Units (the “Purchase Price”) shall be
$35.55.

(c) Adjustment for Distributions. If the Closing Date is after the record date
for the distribution to the Partnership’s holders of Common Units with respect
to the quarter ending June 30, 2012, the Purchase Price shall be reduced by an
amount equal to such per unit distribution and the number of Common Units to be
issued to each Purchaser shall be adjusted accordingly and Schedule 2.01 shall
be updated.

Section 2.02 Closing. (a) The execution and delivery of the Basic Documents
(other than this Agreement), (b) at each Purchaser’s option, evidence of the
issuance of certificates representing the Purchased or evidence that the
Purchased Units have been credited to book-entry accounts maintained by the
Transfer Agent and (c) the execution and delivery of all other instruments,
agreements, and other documents required by this Agreement and the Acquisition
Agreement (collectively making up the “Closing”) shall take place on July 2,
2012 or such other date as the Parties may agree, subject to satisfaction or
waiver of all of the conditions to each of the respective Parties’ obligations
to consummate the purchase and sale of the Purchased Units hereunder (such date,
the “Closing Date”). The Closing shall take place at the offices of Holland &
Hart LLP, 555 Seventeenth Street, Suite 3200, Denver, Colorado 80202-3979.

Section 2.03 Independent Nature of Purchasers’ Obligations and Rights. The
respective obligations of each Purchaser under the Basic Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under any Basic Document. The failure or

 

6



--------------------------------------------------------------------------------

waiver of performance under any Basic Documents by any Purchaser, or on its
behalf, does not excuse performance by any other Purchaser. Nothing contained in
any Basic Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group for purposes of Section 13(d) of
the Exchange Act with respect to such obligations or the transactions
contemplated by the Basic Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of the Basic Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the Purchasers as follows:

Section 3.01 Existence of Partnership and its Subsidiaries.

(a) The Partnership: (i) is a limited partnership duly organized, validly
existing and in good standing under the Laws of the State of Delaware; (ii) has
the requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Partnership Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Partnership
Material Adverse Effect. The Partnership is not in material violation of its
certificate of limited partnership or the Partnership Agreement.

(b) Each of the Material Subsidiaries has been duly formed and is validly
existing and in good standing under the laws of the State or other jurisdiction
of its organization and has the requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use or operate its respective Properties and carry on its business as now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Partnership Material Adverse Effect. Each of the Material Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership or
limited liability company, as applicable, and is authorized to do business in
each jurisdiction in which the ownership or leasing of its respective Properties
or the character of its respective operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely to have a
Partnership Material Adverse Effect. None of the Material Subsidiaries is in
material violation of its certificate or agreement of limited partnership,
certificate of formation or limited liability company agreement or other
organizational documents.

 

7



--------------------------------------------------------------------------------

Section 3.02 Purchased Units, Capitalization and Valid Issuance.

(a) A true and correct copy of the Partnership Agreement, and each amendment
thereto through the date hereof, has been filed by the Partnership with the
Commission as Exhibit 3.1 to the Partnership’s Current Reports on Form 8-K (File
No. 001-32678) filed on November 7, 2006, April 14, 2008, and April 7, 2009,
respectively. The Purchased Units shall have those rights, preferences,
privileges and restrictions governing the Common Units as reflected in the
Partnership Agreement.

(b) As of the date of this Agreement and prior to the sale of the Purchased
Units contemplated by this Agreement and the issuance of Common Units pursuant
to the Acquisition Agreement, the issued and outstanding limited partner
interests of the Partnership consist of 52,094,641 Common Units, no subordinated
units, no Class B units, no Class C units, no Class D units and the Incentive
Distribution Rights and the only issued and outstanding general partner
interests are the 373,892 general partner units, representing the General
Partner’s 0.7% general partner interest. Pursuant to the Acquisition Agreement,
the Partnership is obligated to issue to DCP Midstream, LLC 1,536,098 Common
Units. All of the outstanding Common Units and Incentive Distribution Rights
have been duly authorized and validly issued in accordance with applicable Law
and the Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act). The general partner interests have been duly authorized and
validly issued in accordance with the Partnership Agreement.

(c) Other than the General Partner’s Long-Term Incentive Plan (the “LTIP”), the
Partnership has no equity compensation plans that contemplate the issuance of
Common Units (or securities convertible into or exchangeable for Common Units).
No indebtedness having the right to vote (or convertible into or exchangeable
for securities having the right to vote) on any matters on which the Unitholders
may vote is issued or outstanding. There are no outstanding or authorized
(i) options, warrants, preemptive rights, subscriptions, calls, convertible or
exchangeable securities or other rights, agreements, claims or commitments of
any character obligating the Partnership or any of its Subsidiaries to issue,
transfer or sell any limited partner interests or other equity interests in, the
Partnership or any of its Subsidiaries or securities convertible into or
exchangeable for such limited partner interests or other equity interests,
except as have been granted pursuant to the LTIP, as contemplated by the
Acquisition Agreement, as contemplated by this Agreement, or as are contained in
or contemplated by the Partnership Agreement, (ii) obligations of the
Partnership or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any limited partner interests or other equity interests of the
Partnership or any of its Subsidiaries or any such securities or agreements
listed in clause (i) of this sentence, or (iii) voting trusts or similar
agreements to which the Partnership or any of its Subsidiaries is a party with
respect to the voting of the equity interests of the Partnership or any of its
Subsidiaries.

(d) Except as described on Schedule 3.02, all of the issued and outstanding
equity interests of each of the Material Subsidiaries are owned, directly or
indirectly, by

 

8



--------------------------------------------------------------------------------

the Partnership free and clear of any Liens (except for such restrictions as may
exist under applicable Law and except for such Liens as may be imposed pursuant
to the Credit Agreement and any other credit agreements entered into after the
date hereof in the ordinary course of business, to which the Partnership or any
of the Subsidiaries are party), and all such ownership interests have been duly
authorized, validly issued and are fully paid (to the extent required by
applicable Law and the organizational documents of such Subsidiaries) and
non-assessable (except as nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act and Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable, or the organizational documents of such
Subsidiaries).

(e) The offer and sale of the Purchased Units and the limited partner interests
represented thereby have been duly authorized by the Partnership pursuant to the
Partnership Agreement and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Partnership Agreement and under applicable state and federal
securities Laws and other than such Liens as are created by the Purchasers.

(f) The Partnership’s currently outstanding Common Units are quoted on the NYSE,
and the Partnership has not received any notice of delisting.

(g) Except (i) as set forth in the Partnership Agreement, (ii) as provided in
the Basic Documents or the Acquisition Agreement or (iii) for existing awards
under the LTIP, there are no preemptive rights or other rights to subscribe for
or to purchase, nor any restriction upon the voting or transfer of, any
partnership or membership interests of the Partnership or any of its
Subsidiaries, in each case, pursuant to any agreement or instrument to which any
of such entities is a party or by which any one of them may be bound. None of
the execution of this Agreement, the offering or sale of the Purchased Units or
the registration of the Purchased Units pursuant to the Registration Rights
Agreement gives rise to any rights for or relating to the registration of any
Common Units or other securities of the Partnership other than pursuant to the
Registration Rights Agreement and those rights granted to the General Partner or
any of its Affiliates (as such term is defined in the Partnership Agreement)
under Section 7.12 of the Partnership Agreement.

Section 3.03 SEC Documents. The Partnership has filed with the Commission all
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act since December 31, 2006 (all such documents filed on
or prior to the date of this Agreement, collectively, the “SEC Documents”). The
SEC Documents, including any audited or unaudited financial statements and any
notes thereto or schedules included therein, at the time filed, (except to the
extent corrected by a subsequently filed SEC Document filed prior to the date of
this Agreement) (i) complied as to form in all material respects with applicable
requirements of the Exchange Act and the applicable accounting requirements and
with the

 

9



--------------------------------------------------------------------------------

published rules and regulations of the Commission with respect thereto,
(ii) were prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
(iii) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the Partnership as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended. Deloitte & Touche LLP is an independent registered public accounting firm
with respect to the Partnership and has not resigned or been dismissed.

Section 3.04 Internal Accounting Controls. The Partnership and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Partnership is not aware of any failures of such internal
accounting controls.

Section 3.05 Litigation. As of the date hereof, there are no legal or
governmental proceedings pending to which the Partnership or any of its
Subsidiaries is a party or to which any Property or asset of the Partnership or
any of its Subsidiaries is subject that could reasonably be expected to have,
individually or in the aggregate, a Partnership Material Adverse Effect or which
challenges the validity of any of the Basic Documents or the Acquisition
Agreement or the right of the Partnership to enter into any of the Basic
Documents or the Acquisition Agreement or to consummate the transactions
contemplated hereby and thereby and, to the knowledge of the Partnership, no
such proceedings are threatened by Governmental Authorities or others.

Section 3.06 No Material Adverse Change. Since March 31, 2012, (i) there has not
occurred any material adverse change in the condition (financial or other),
results of operations, securityholders’ equity, Properties, prospects or
business of the Partnership or its Subsidiaries, taken as a whole and (ii) to
the knowledge of the executive officers of the Partnership, there is no event,
liability, development or circumstance that has occurred or exists or is
reasonably expected to occur or exist with respect to the Partnership Entities,
taken as a whole, that is reasonably likely, with the passage of time, to result
in any material adverse change in the condition (financial or other), results of
operations, securityholders’ equity, Properties, prospects or business of the
Partnership and its Subsidiaries, taken as a whole, in each case.

Section 3.07 No Conflicts. The execution, delivery and performance by the
Partnership of the Basic Documents and the Acquisition Agreement and all other
agreements and instruments to be executed and delivered by the Partnership
pursuant thereto or in connection therewith, and compliance by the Partnership
with the terms and provisions thereof, do not and will not (a) violate any
provision of any Law, governmental permit, determination or award having
applicability to the Partnership or any of its Subsidiaries or any of their
respective Properties, (b) conflict with or result in a violation of any
provision of the organizational

 

10



--------------------------------------------------------------------------------

documents of the Partnership or any of its Subsidiaries, (c) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
note, bond, mortgage, license, loan or credit agreement or other instrument,
obligation or agreement to which the Partnership or any of its Subsidiaries is a
party or by which the Partnership or any of its Subsidiaries or any of their
respective Properties may be bound or (d) result in or require the creation or
imposition of any Lien upon or with respect to any of the Properties now owned
or hereafter acquired by the Partnership or any of its Subsidiaries, except in
the cases of clauses (a), (c) and (d) where such violation, default, breach,
termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.05 would
not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect.

Section 3.08 Authority. The Partnership has all necessary limited partnership
power and authority to execute, deliver and perform its obligations under the
Basic Documents and the Acquisition Agreement and to consummate the transactions
contemplated thereby; the execution, delivery and performance by the Partnership
of the Basic Documents and the Acquisition Agreement and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on its part; and, assuming the due authorization, execution and delivery
by the other parties thereto, the Basic Documents will constitute the legal,
valid and binding obligations of Partnership, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.

Section 3.09 Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person including the unitholders of the
Partnership is required in connection with the execution, delivery or
performance by the Partnership of any of the Basic Documents to which it is a
party or the Partnership’s issuance and sale of the Purchased Units, except
(i) as may be required under the state securities or “Blue Sky” Laws, or
(ii) where the failure to receive such authorization, consent, approval, waiver,
license, qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Partnership Material Adverse Effect.

Section 3.10 Insurance. The Partnership is insured by insurers of recognized
financial responsibility covering its properties, operations, personnel and
businesses against such losses and risks and in such amounts as are reasonably
adequate to protect the Partnership in the business in which the Partnership is
engaged. The Partnership does not have any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business.

 

11



--------------------------------------------------------------------------------

Section 3.11 MLP Status. The Partnership has, for each taxable year beginning
after December 31, 2005 during which the Partnership was in existence, met the
gross income requirements of Section 7704(c)(2) of the Internal Revenue Code of
1986, as amended

Section 3.12 Investment Company Status. The Partnership is not now, and after
the sale of the Purchased Units and the application of the net proceeds from
such sale will not be an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.13 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Partnership
nor, to the Partnership’s knowledge, any authorized Representative acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption.

Section 3.14 No Integrated Offering. Neither the Partnership nor any of its
Affiliates, nor, to the Partnership’s knowledge, any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security of the Partnership or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Partnership on
Section 4(2) of the Securities Act for the exemption from the registration
requirements imposed under Section 5 of the Securities Act for the transactions
contemplated hereby or that would require such registration under the Securities
Act.

Section 3.15 Certain Fees. Other than fees payable to Citigroup Global Markets,
Inc. for its service as placement agent, no fees or commissions are or will be
payable by the Partnership to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement. The Purchasers shall not be liable
for any such fees or commissions.

Section 3.16 No Side Agreements. Except for the confidentiality agreements
described in Section 8.06 and the Basic Documents, there are no other agreements
by, among or between the Partnership or its Affiliates, on the one hand, and any
of the Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

Section 3.17 Form S-3 Eligibility. The Partnership is eligible to register the
Purchased Units for resale by the Purchasers on a registration statement on Form
S-3 under the Securities Act.

Section 3.18 Shell Company Status. The Partnership has never been an issuer
identified in, or subject to, Rule 144(i).

Section 3.19 Compliance with Laws. Neither the Partnership nor any of its
Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure

 

12



--------------------------------------------------------------------------------

to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Partnership Material Adverse Effect, and
neither the Partnership nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not have, individually or in the aggregate, a Partnership Material Adverse
Effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself as follows:

Section 4.01 Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected to have a Purchaser Material Adverse Effect.

Section 4.02 No Conflicts. The execution, delivery and performance by such
Purchaser of the Basic Documents and all other agreements and instruments to be
executed and delivered by such Purchaser pursuant hereto or thereto or in
connection herewith or therewith, compliance by such Purchaser with the terms
and provisions hereof and thereof, and the purchase of the Purchased Units by
such Purchaser do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser, or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument or agreement to
which such Purchaser is a party or by which such Purchaser or any of its
Properties may be bound, except in the case of clauses (a) and (c), where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 4.03 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state.
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, such Purchaser understands and agrees that it may do so only (i) in
compliance with the Securities Act and applicable state securities law, as then
in effect, or (ii) in the manner contemplated by any registration statement
pursuant to which such securities are being offered.

 

13



--------------------------------------------------------------------------------

Section 4.04 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act), (b) by
reason of its business and financial experience it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Units, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment and
(c) it is acquiring the Purchased Units purchased by it only for its own account
and not for the account of others, for investment purposes and not on behalf of
any other account or Person or with a view to, or for offer or sale in
connection with, any distribution thereof. Purchaser is not an entity formed for
the specific purpose of acquiring the Purchased Units.

Section 4.05 Receipt of Information. Such Purchaser acknowledges that it (a) has
access to the SEC Documents and (b) has been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters.

Section 4.06 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.

Section 4.07 Certain Fees. Except as previously disclosed to the Partnership, no
fees or commissions will be payable by such Purchaser to brokers, finders, or
investment bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

Section 4.08 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.

Section 4.09 Reliance on Exemptions. Purchaser understands that the Purchased
Units are being offered and sold to Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Partnership is relying upon the truth and accuracy
of, and Purchaser’s compliance with, the

 

14



--------------------------------------------------------------------------------

representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Purchased Units.

Section 4.10 Reliance on Purchaser Statements. Purchaser acknowledges that the
Partnership and others will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Agreement.

Section 4.11 Authority. Such Purchaser has all necessary power and authority to
execute, deliver and perform its obligations under the Basic Documents to which
such Purchaser is a Party and to consummate the transactions contemplated hereby
and thereby; the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on its part; and, assuming the due authorization, execution and
delivery by the other parties thereto, the Basic Documents to which it is a
party constitute the legal, valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors rights generally or by general principles of equity.

Section 4.12 Trading Activities. Such Purchaser’s trading activities, if any,
with respect to Seller’s Common Units will be in compliance with all applicable
state and federal securities laws, rules and regulations and the rules and
regulations of the NYSE.

Section 4.13 No Side Agreements. Other than any existing confidentiality
agreements in favor of the Partnership that have been executed by such Purchaser
or to which such Purchaser is otherwise bound, there are no other agreements by,
among or between such Purchaser or any of its Affiliates, on the one hand, and
the Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby.

ARTICLE V

COVENANTS

Section 5.01 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the Purchasers or the Partnership,
as the case may be, advisable for the consummation of the transactions
contemplated by the Basic Documents.

Section 5.02 Expenses. The Partnership hereby agrees to reimburse the
Purchasers, upon demand, for up to an aggregate amount of $75,000 in reasonable
fees and expenses of Baker Botts L.L.P. incurred in connection with (i) the
negotiation and execution of the Basic Documents, (ii) the issue, sale and
delivery of the Purchased Units, (iii) review of the

 

15



--------------------------------------------------------------------------------

Acquisition Agreement and the other financings related thereto and (iv) the
registration of the Purchased Units pursuant to the Registration Rights
Agreement and any listing of the Purchased Units for quotation on the NYSE. Any
legal fees of Baker Botts L.L.P. in excess of $75,000 shall be paid pro rata by
all the Purchasers in proportion to the aggregate number of Purchased Units
purchased by each.

Section 5.03 Return of Proceeds. If the transactions contemplated by the
Acquisition Agreement are not closed concurrently with the Closing or within two
Business Days thereafter or if any of the conditions set forth in Section 6.01
have not been satisfied and a Purchaser paid its Purchase Price in advance of
the Closing, the Partnership shall return the Purchase Price paid to the
Partnership to the applicable Purchasers within two Business Days of receipt
thereof and the transfer agent shall thereafter cancel the Purchased Units.

Section 5.04 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Basic Documents as exhibits to Exchange
Act reports and (ii) disclose such information with respect to any Purchaser as
required by applicable Law or the rules or regulations of the NYSE or other
exchange on which securities of the Partnership are listed or traded. The
Partnership shall provide any press release related to this Agreement to the
Purchasers in advance of publication for their review and approval. The
Partnership shall, on or before the fourth Business Day following the date
hereof, file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the terms of the transactions contemplated by the Basic Documents and
the Acquisition Agreement and including as exhibits to such 8-K Filing, the
Basic Documents and the Acquisition Agreement in the form required by the
Exchange Act.

Section 5.05 NYSE Listing Application. The Partnership shall, as soon as
reasonably practicable after the date hereof, and not later than immediately
prior to the Closing, file a supplemental listing application with the NYSE to
list the Purchased Units.

Section 5.06 Purchaser Lock-Up. Without the prior written consent of the
Partnership, each Purchaser agrees that from and after the Closing until the
Lock-Up Date, neither such Purchaser nor any of its Affiliates will offer, sell,
pledge or otherwise transfer or dispose of any of its Purchased Units or enter
into any transaction or device designed to do the same; provided, however, that
each Purchaser may transfer its Purchased Units to an Affiliate of such
Purchaser or to any other Purchaser or an Affiliate of such other Purchaser
provided that such Affiliate agrees to the restrictions in this Section 5.06.

Section 5.07 Subsequent Offerings. Without the written consent of the holders of
a majority of the Purchased Units, taken as a whole, from and after the date of
this Agreement until the Lock-Up Date, the Partnership shall not grant, issue or
sell any Common Units, or take any other action that may result in the issuance
of any of the foregoing; provided, however, that no such consent shall be
required in respect of (i) the issuance of awards pursuant to the LTIP, the
issuance of Common Units upon the exercise of options to purchase Common Units
granted pursuant to the LTIP or the issuance of Common Units upon the vesting of
“phantom units” granted pursuant to the LTIP, (ii) the issuance of 1,536,098
Common Units to the General Partner or its Affiliates to partially finance the
Acquisition, (iii) the issuance of Partnership Securities to the General Partner
in order for the General Partner to maintain its 2% general

 

16



--------------------------------------------------------------------------------

partner interest in the Partnership, (iv) the issuance of Common Units in
connection with the Partnership’s continuous offering program pursuant to its
registration statement on Form S-3 (File No. 333-175047); or (v) the issuance of
Common Units or other Partnership Securities to the General Partner or its
Affiliates to partially finance future acquisitions.

Section 5.08 Certain Special Allocations of Book and Taxable Income. To the
extent that the Purchase Price differs from the Per Unit Capital Amount (as
defined in the Partnership Agreement) as of the Closing Date or any Subsequent
Closing Date for a then Outstanding Common Unit after taking into account the
issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchasers so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (a) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units,
or (b) the transfer of the Purchased Units to a Person that is not an Affiliate
of the Purchaser, in which case, such allocation shall be made only with respect
to the Purchased Units so transferred. To the maximum extent permissible under
the Partnership Agreement or under applicable law, including under the Treasury
Regulations issued under Section 704(b) of the Code, the special allocations
resulting from clause (a) will be made through allocations of Unrealized Gain.

ARTICLE VI

CLOSING CONDITIONS

Section 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and

(iii) the Purchased Units shall have been approved for listing on the NYSE,
subject to notice of issuance.

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on

 

17



--------------------------------------------------------------------------------

or prior to the Closing Date of each of the following conditions (any or all of
which may be waived by a particular Purchaser on behalf of itself in writing, in
whole or in part, to the extent permitted by applicable Law):

(i) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

(ii) the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units and no notice of delisting from the NYSE shall
have been received by the Partnership with respect to the Common Units;

(iv) the Partnership shall have (or shall concurrently with Closing) closed the
Acquisition on substantially the terms set forth in the Acquisition Agreement
provided to the Purchasers in an email from Holland & Hart LLP dated June 22,
2012, including the purchase price of $200 million consisting of the issuance of
1,536,098 Common Units based on a value per unit of $39.06 and cash
consideration in the amount of $140,000,000;

(v) the Partnership shall have (or shall concurrently with Closing) closed the
Term Loan on substantially the terms set forth in the Term Loan Commitment
provided to the Purchasers in an email from Holland & Hart LLP dated June 22,
2012; and

(vi) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.

(c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;

 

18



--------------------------------------------------------------------------------

(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) since the date of this Agreement, no Purchaser Material Adverse Effect
shall have occurred and be continuing; and

(iv) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.

Section 6.02 Partnership Deliveries.

At the Closing, subject to the terms and conditions of this Agreement, the
Partnership will deliver, or cause to be delivered, to each Purchaser:

(a) at the option of each Purchaser (which such option is exercisable by notice
to the Partnership at least two (2) days prior to the Closing Date), evidence of
issuance of a certificate evidencing the Purchased Units or the Purchased Units
credited to book-entry accounts maintained by the transfer agent, bearing the
legend or restrictive notation set forth in Section 4.8, and meeting the
requirements of the Partnership Agreement, free and clear of any Liens, other
than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;

(b) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit B;

(c) An opinion addressed to the Purchasers from Holland & Hart, LLP, outside
legal counsel to the Partnership dated the Closing Date, substantially similar
in substance to the form of opinions attached to this Agreement as Exhibit D;

(d) The Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by the Partnership;
and

(e) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (i) the Partnership
Agreement, as amended, (ii) board resolutions authorizing the execution and
delivery of the Basic Documents and the consummation of the transactions
contemplated thereby and (iii) the incumbent officers authorized to execute the
Basic Documents, setting forth the name and title and bearing the signatures of
such officers.

At any Subsequent Closing, the Partnership shall deliver only (a) above.

 

19



--------------------------------------------------------------------------------

Section 6.03 Purchaser Deliveries.

At the Closing or any Subsequent Closing, subject to the terms and conditions of
this Agreement, each Purchaser will deliver, or cause to be delivered:

(a) Payment to the Partnership of such Purchaser’s Allocated Purchase Amount by
wire transfer(s) of immediately available funds to an account which account must
be designated by Partnership in writing at least two (2) Business Days prior to
the Closing;

(b) The Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by such Purchaser;
and

(c) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit C.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Partnership contained herein,
provided, that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which is specifically indemnifiable under this provision.

Section 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation, or inquiries), demands and causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the

 

20



--------------------------------------------------------------------------------

representations, warranties or covenants of such Purchaser contained herein;
provided, that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which shall be specifically indemnifiable under this provision.

Section 7.03 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation.

Article, Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever the Partnership has an obligation under
the Basic Documents, the expense of complying with such obligation shall be an
expense of the Partnership unless otherwise specified therein. Whenever any
determination, consent or approval is to be made or given by a Purchaser under
the Basic Documents, such action shall be in such Purchaser’s sole discretion
unless otherwise specified therein. If any provision in the Basic Documents is
held to be illegal, invalid, not binding, or unenforceable, such provision shall
be fully severable and the Basic Documents shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect. The Basic Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.

Section 8.02 Survival of Provisions.

The representations and warranties set forth in Sections 3.01, 3.02, 3.06, 3.09,
3.10, 3.11, 4.01, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this
Agreement shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth in this
Agreement shall survive for a period of 12 months following the Closing Date
regardless of any investigation made by or on behalf of the Partnership or any
Purchaser. The covenants made in this Agreement or any other Basic Document
shall survive the closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion or repurchase
thereof. All indemnification obligations of the Partnership and the Purchasers
pursuant to this Agreement shall remain operative and in full force and effect
unless such obligations are expressly terminated in a writing by the Parties,
regardless of any purported general termination of this Agreement.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.

(b) Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this

 

22



--------------------------------------------------------------------------------

Agreement or any other Basic Document shall be effective unless signed by each
of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of any Basic Document, any
waiver of any provision of any Basic Document and any consent to any departure
by the Partnership from the terms of any provision of any Basic Document shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Partnership in any case shall entitle
the Partnership to any other or further notice or demand in similar or other
circumstances.

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.

(b) Assignment of Purchased Units. All or any portion of a Purchaser’s Purchased
Units purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable federal and state
securities Laws, Section 5.04(b) and the Registration Rights Agreement.

(c) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights without the consent of the Partnership to any Affiliate of such Purchaser
and the assignee shall be deemed to be a Purchaser hereunder with respect to
such assigned rights or obligations and shall agree to be bound by the
provisions of this Agreement. Except as expressly permitted by this
Section 8.04(c), such rights may not otherwise be transferred except with the
prior written consent of the Partnership (which consent shall not be
unreasonably withheld), in which case the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights or obligations and
shall agree to be bound by the provisions of this Agreement.

Section 8.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything herein
to the contrary, each Purchaser that has entered into a confidentiality
agreement in favor of the Partnership shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof.

 

23



--------------------------------------------------------------------------------

Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:

(a) If to any Purchaser:

To the respective address listed on Schedule 8.07 hereof

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attention: Laura L. Tyson

Facsimile: 512.322.8377

Email: laura.tyson@bakerbotts.com

(b) If to DCP Midstream Partners, LP:

370 17th Street, Suite 2775

Denver CO 80202

Attention: General Counsel

Facsimile: (303) 633-2921

Email: msrichards@dcppartners.com

With a copy to (which shall not constitute notice):

Holland & Hart LLP

555 17th Street, Suite 3200

Denver, CO 80202

Attention: Lucy Schlauch Stark

Facsimile: 303-291-9145

Email: mlstark@hollandhart.com

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 8.08 Removal of Legend. In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Partnership a customary broker
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems reasonably necessary to determine that the
sale of the Purchased Units is made in compliance with Rule 144, including, as
may be appropriate, a certification that the Purchaser is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the notation of a restrictive legend in such
Purchaser’s certificates evidencing the Purchased Units or the book-entry
account maintained by the transfer agent, including the legend referred to in
Section 4.8, and the Partnership shall bear all costs associated therewith.
After a registration statement under the Securities Act permitting the public
resale of the Purchased Units has

 

24



--------------------------------------------------------------------------------

become effective or any Purchaser or its permitted assigns have held the
Purchased Units for one year, if the book-entry account of such Purchased Units
still bears the notation of the restrictive legend referred to in Section 4.8,
the Partnership agrees, upon request of the Purchaser or permitted assignee, to
take all steps necessary to promptly effect the removal of the legend described
in Section 4.8 from the Purchased Units, and the Partnership shall bear all
costs associated therewith, regardless of whether the request is made in
connection with a sale or otherwise, so long as such Purchaser or its permitted
assigns provide to the Partnership any information the Partnership deems
reasonably necessary to determine that the legend is no longer required under
the Securities Act or applicable state laws, including (if there is no such
registration statement) a certification that the holder is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Assuming the registration statement is effective or the Purchased Units
have been held for greater than one year, whether held in certificated form or
in book entry with the transfer agent, the Partnership agrees that upon request,
it shall cooperate with the Purchasers to insure that the Purchased Units are
moved to such Purchaser’s DTC brokerage or custodial account according to the
instructions provided by such Purchaser.

Section 8.09 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein, with respect to the
rights granted by the Partnership or a Purchaser set forth herein and therein.
This Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter. The
Schedules and Exhibits referred to herein and attached hereto are incorporated
herein by this reference, and unless the context expressly requires otherwise,
are incorporated in the definition of “Agreement.”

Section 8.10 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws thereof that would apply the laws of any other state.

Section 8.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

Section 8.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Purchasers entitled to purchase a majority of the Purchased Units and the
Partnership.

 

25



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or

(ii) if the Closing shall not have occurred on or before July 6, 2012.

(c) In the event of the termination of this Agreement as provided in
Sections 8.12(a) or 8.12(b), this Agreement shall forthwith become null and
void. In the event of such termination, there shall be no liability on the part
of any party hereto, except (i) as set forth in Article VII of this Agreement
and (ii) with respect to the requirement to comply with any confidentiality
agreement in favor of the Partnership; provided, that nothing herein shall
relieve any party from any liability or obligation with respect to any willful
breach of this Agreement.

Section 8.13 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 8.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or the other Basic Documents
or under any documents or instruments delivered in connection herewith or
therewith shall be had against any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Purchasers or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the other Basic Documents or any documents or instruments delivered
in connection herewith or therewith or for any claim based on, in respect of or
by reason of such obligation or its creation, except in each case for any
assignee of a Purchaser hereunder.

Section 8.16 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the

 

26



--------------------------------------------------------------------------------

Commission currently takes the position that coverage of Short Sales of
securities “against the box” prior to the effective date of a registration
statement or prior to the time a Purchaser is eligible to sell such securities
under Rule 144 is a violation of Section 5 of the Securities Act. Each Purchaser
agrees, severally and not jointly, that it will not (and shall cause its
Affiliates not to) engage in any Short Sales that result in the disposition of
the Purchased Units acquired hereunder by the Purchaser until such time as the
Registration Statement (as defined in the Registration Rights Agreement) is
declared or deemed effective by the Commission or such Purchased Units are
eligible to be sold under Rule 144. Each Purchaser further agrees, severally and
not jointly, that it has not and it will not (and shall cause its Affiliates not
to) enter into any Short Sales that result in the disposition of the Common
Units owned by it since the date of execution of the confidentiality agreement
with the Partnership related to the offer to sell the Purchased Units through
the announcement of the transaction contemplated hereby; provided that this
provision shall not limit any Purchaser’s ability to fulfill contractual
obligations existing on the date hereof.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

DCP MIDSTREAM PARTNERS, LP By:   DCP Midstream Partners GP, LP,   its General
Partner By:   DCP Midstream Partners GP, LLC,   its General Partner By:  

/s/ Mark A. Borer

Name:   Mark A. Borer Title:   President and Chief Executive Officer

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CLEARBRIDGE ENERGY MLP FUND INC. By:   ClearBridge Advisors, LLC,   as its
Discretionary Investment Adviser By:  

/s/ Terrence Murphy

Name:   Terrence Murphy Title:   President CLEARBRIDGE ENERGY MLP TOTAL RETURN
PORTFOLIO By:   ClearBridge Advisors, LLC,   as its Discretionary Investment
Adviser By:  

/s/ Terrence Murphy

Name:   Terrence Murphy Title:   President LEGG MASON PARTNERS EQUITY TRUST -
LEGG MASON CLEARBRIDGE TACTICAL DIVIDEND INCOME FUND By:   ClearBridge Advisors,
LLC,   as its Discretionary Investment Adviser By:  

/s/ Terrence Murphy

Name:   Terrence Murphy Title:   President

LEGG MASON PARTNERS CAPITAL &

INCOME FUND INC.

By:   ClearBridge Advisors, LLC,   as its Discretionary Investment Adviser By:  

/s/ Terrence Murphy

Name:   Terrence Murphy Title:   President

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

EAGLE INCOME APPRECIATION II, L.P. By:  

Eagle Income Appreciation GP, LLC,

its General Partner

By:  

Eagle Global Advisors, LLC,

its Managing Member

By:  

/s/ Malcom Day

  Malcom Day   Partner EAGLE INCOME APPRECIATION PARTNERS, L.P. By:  

Eagle Income Appreciation GP, LLC,

its General Partner

By:  

Eagle Global Advisors, LLC,

its Managing Member

By:  

/s/ Malcom Day

  Malcom Day   Partner

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FAMCO MLP & ENERGY INCOME FUND By:  

/s/ Quinn T. Kiley

  Quinn T. Kiley   Senior Portfolio Manager FAMCO MLP & ENERGY INFRASTRUCTURE
FUND By:  

/s/ Quinn T. Kiley

  Quinn T. Kiley   Senior Portfolio Manager

FIDUCIARY/CLAYMORE MLP

OPPORTUNITY FUND

By:  

/s/ Quinn T. Kiley

  Quinn T. Kiley   Senior Portfolio Manager MLP & STRATEGIC EQUITY FUND INC. By:
 

/s/ Quinn T. Kiley

  Quinn T. Kiley   Senior Portfolio Manager NUVEEN ENERGY MLP TOTAL RETURN FUND
By:  

/s/ Quinn T. Kiley

  Quinn T. Kiley   Senior Portfolio Manager TEACHERS’ RETIREMENT SYSTEM OF
OKLAHOMA By:  

/s/ Quinn T. Kiley

  Quinn T. Kiley   Senior Portfolio Manager

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY By:   KA Fund Advisors, LLC,   as
Manager By:  

/s/ James C. Baker

  James C. Baker   Managing Director KAYNE ANDERSON ENERGY TOTAL RETURN FUND,
INC. By:   KA Fund Advisors, LLC,   as Manager By:  

/s/ James C. Baker

  James C. Baker   Managing Director KAYNE ANDERSON MIDSTREAM/ENERGY FUND, INC.
By:   KA Fund Advisors, LLC,   as Manager By:  

/s/ James C. Baker

  James C. Baker   Managing Director KAYNE ANDERSON MLP INVESTMENT COMPANY By:  
KA Fund Advisors, LLC,   as Manager By:  

/s/ James C. Baker

  James C. Baker   Managing Director

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MIDSTREAM INSTITUTIONAL FUND, LP By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel KAYNE ANDERSON MLP FUND, LP By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS,
LP By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel TEXAS MUTUAL INSURANCE COMPANY By:  

Kayne Anderson Capital Advisors, L.P.,

as its Manager

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HIPPARCHUS FUND LP By:  

Magnetar Financial LLC,

its General Partner

By:  

/s/ Doug Litowitz

  Doug Litowitz   Counsel MAGNETAR CAPITAL FUND II LP By:  

Magnetar Financial LLC,

its General Partner

By:  

/s/ Doug Litowitz

  Doug Litowitz   Counsel MTP ENERGY MASTER FUND LTD. By:  

MTP Energy Management LLC,

its Investment Manager

By:  

Magnetar Financial LLC,

its Sole Member

By:  

/s/ Doug Litowitz

  Doug Litowitz   Counsel

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

SALIENT MLP & ENERGY INFRASTRUCTURE FUND By:   Salient Capital Advisors, LLC By:
 

/s/ Gregory A. Reid

  Gregory A. Reid   Managing Director SALIENT MIDSTREAM & MLP FUND By:   Salient
Capital Advisors, LLC By:  

/s/ Gregory A. Reid

  Gregory A. Reid   Managing Director

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE CUSHING FUND, LP By:  

Cushing MLP Asset Management, L.P.,

its General Partner

By:  

Swank Capital, LLC,

its General Partner

By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Member THE CUSHING GP STRATEGIES FUND, LP By:  

Carbon County Partners I, LP,

its General Partner

By:  

Carbon County GP I, LLC,

its General Partner

By:  

Cushing MLP Asset Management, L.P.,

its Member

By:  

Swank Capital, LLC,

its General Partner

By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Member THE CUSHING MLP OPPORTUNITY FUND I, LP By:  

Carbon County Partners I, LP,

its General Partner

By:  

Carbon County GP I, LLC,

its General Partner

By:  

Cushing MLP Asset Management, L.P.,

its Member

By:  

Swank Capital, LLC,

its General Partner

By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Member

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE CUSHING MLP PREMIER FUND By:  

Cushing MLP Asset Management, L.P.,

its Investment Adviser

By:  

Swank Capital, LLC,

its General Partner

By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Member SWANK MLP CONVERGENCE FUND, LP By:  

Cushing MLP Asset Management, L.P.,

its General Partner

By:  

Swank Capital, LLC,

its General Partner

By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Member

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY CAPITAL CORPORATION By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President TORTOISE ENERGY INFRASTRUCTURE CORPORATION By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President TORTOISE NORTH AMERICAN ENERGY CORPORATION By:  

/s/ Zachary A. Hamel

  Zachary A. Hamel   President



--------------------------------------------------------------------------------

Schedule 2.01

 

Purchaser

   Allocated Purchase
Amount      Purchased Units  

ClearBridge Energy MLP Fund Inc.

   $ 35,000,005.95         984,529   

ClearBridge Energy MLP Total Return Portfolio

   $ 20,000,003.40         562,588   

Legg Mason Partners Equity Trust - Legg Mason

   $ 1,199,990.25         33,755   

ClearBridge Tactical Dividend Income Fund

     

Legg Mason Partners Capital & Income Fund Inc.

   $ 4,799,996.55         135,021   

Eagle Income Appreciation II, L.P.

   $ 4,599,992.25         129,395   

Eagle Income Appreciation Partners, L.P.

   $ 5,400,009.45         151,899   

FAMCO MLP & Energy Income Fund

   $ 2,255,611.95         63,449   

FAMCO MLP & Energy Infrastructure Fund

   $ 727,175.25         20,455   

Fiduciary/Claymore MLP Opportunity Fund

   $ 11,431,600.20         321,564   

MLP & Strategic Equity Fund Inc.

   $ 4,503,936.15         126,693   

Nuveen Energy MLP Total Return Fund

   $ 6,023,200.95         169,429   

Teachers’ Retirement System of Oklahoma

   $ 2,558,462.40         71,968   

Kayne Anderson Energy Development Company

   $ 999,985.95         28,129   

Kayne Anderson Energy Total Return Fund, Inc.

   $ 2,000,007.45         56,259   

Kayne Anderson Midstream/Energy Fund, Inc.

   $ 5,000,000.85         140,647   

Kayne Anderson MLP Investment Company

   $ 12,000,009.15         337,553   

Kayne Anderson Midstream Institutional Fund, LP

   $ 3,749,991.75         105,485   

Kayne Anderson MLP Fund, LP

   $ 3,750,027.30         105,486   

Kayne Anderson Non-Traditional Investments, LP

   $ 999,985.95         28,129   

Texas Mutual Insurance Company

   $ 1,499,996.70         42,194   

Hipparchus Fund LP

   $ 429,977.25         12,095   

Magnetar Capital Fund II LP

   $ 2,519,997.30         70,886   

MTP Energy Master Fund Ltd.

   $ 7,049,991.60         198,312   

Salient MLP & Energy Infrastructure Fund

   $ 4,499,990.10         126,582   

Salient Midstream & MLP Fund

   $ 5,500,011.60         154,712   

The Cushing Fund, LP

   $ 497,700         14,000   

The Cushing GP Strategies Fund, LP

   $ 1,066,500         30,000   

The Cushing MLP Opportunity Fund I, LP

   $ 4,266,000         120,000   

The Cushing MLP Premier Fund

   $ 2,737,350         77,000   

Swank MLP Convergence Fund LP

   $ 319,950         9,000   

Tortoise Energy Capital Corporation

   $ 5,999,986.80         168,776   

Tortoise Energy Infrastructure Corporation

   $ 12,000,009.15         337,553   

Tortoise North American Energy Corporation

   $ 2,000,007.45         56,259      

 

 

    

 

 

 

TOTAL

   $ 177,387,461.10         4,989,802   



--------------------------------------------------------------------------------

Schedule 3.02

Material Subsidiaries

 

Entity

   Jurisdiction of Organization    Percentage
Ownership  

Associated Louisiana Intrastate Pipe Line, LLC

   Delaware      100 % 

Atlantic Energy LLC

   Delaware      100 % 

Collbran Valley Gas Gathering, LLC

   Colorado      75 % 

Centana Intrastate Pipeline, LLC

   Delaware      100 % 

DCP Antrim Gas, LLC

   Michigan      100 % 

DCP Assets Holding GP, LLC

   Delaware      100 % 

DCP Assets Holding, LP

   Delaware      100 % 

DCP Bay Area Pipeline, LLC

   Michigan      100 % 

DCP Black Lake Holding, LP

   Delaware      100 % 

DCP Collbran, LLC

   Colorado      100 % 

DCP Douglas, LLC

   Colorado      100 % 

DCP Eagle Plant LLC

   Delaware      100 % 

DCP East Texas Gathering, LLC

   Delaware      *   

DCP East Texas Holdings, LLC

   Delaware      100 % 

DCP Grand Lacs, LLC

   Michigan      100 % 

DCP Harlan Pipeline, LLC

   Delaware      100 % 

DCP Hawes Pipeline, LLC

   Michigan      100 % 

DCP Intrastate Pipeline, LLC

   Delaware      100 % 

DCP Jackson, LLC

   Michigan      100 % 

DCP Jordan Valley Pipeline LLC

   Delaware      100 % 

DCP Lindsay, LLC

   Delaware      100 % 

DCP Litchfield, LLC

   Michigan      100 % 

DCP Michigan Holdings LLC

   Delaware      100 % 

DCP Michigan Pipeline & Processing, LLC

   Michigan      100 % 

DCP Midstream Partners Finance Corp.

   Delaware      100 % 

DCP Partners Colorado, LLC

   Delaware      100 % 

DCP Partners SE Texas, LLC

   Delaware      100 % 

DCP Saginaw Bay Lateral LLC

   Delaware      100 % 

DCP Searsport LLC

   Delaware      100 % 

DCP Southeast Texas Holdings, GP

   Delaware      100 % 

DCP Southeast Texas Plants, LLC

   Delaware      100 % 

DCP Tailgate, LLC

   Delaware      100 % 

DCP Terra Hayes Gathering LLC

   Delaware      100 % 

DCP Thunder Bay Gathering LLC

   Delaware      100 % 

DCP Thunder Bay Processing LLC

   Michigan      100 % 

DCP Tums/Olund Lake Pipeline LLC

   Delaware      100 % 

DCP Vienna Pipeline LLC

   Delaware      100 % 

DCP Wattenberg Pipeline, LLC

   Delaware      100 % 

EasTrans, LLC

   Delaware      *   

EE Group, LLC

   Michigan      100 % 

Fuels Cotton Valley Gathering, LLC

   Delaware      *   

Gas Supply Resources LLC

   Texas      100 % 

GSRI Transportation LLC

   Texas      100 % 

Jackson Pipeline Company

   Michigan      75 % 

Marysville Hydrocarbons Holding, LLC

   Delaware      100 % 

Marysville Hydrocarbons LLC

   Delaware      100 % 

Pelico Pipeline, LLC

   Delaware      100 % 

Saginaw Bay Lateral Michigan Limited Partnership

   Michigan      100 % 

Wilbreeze Pipeline, LLC

   Delaware      100 % 

 

* This Operating Subsidiary is the wholly owned subsidiary of DCP East Texas
Holdings, LLC.

 



--------------------------------------------------------------------------------

The Partnership directly or indirectly owns 40% of the membership interests in
Discovery Producer Services LLC, a Delaware limited liability company, and 50%
of the membership interests in Pine Tree Propane Limited Liability Company, a
Maine limited liability company, and Discovery owns 100% of the membership
interests in Discovery Gas Transmission LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------

Schedule 8.07

 

Purchaser

  

Contact Information

ClearBridge Energy MLP Fund Inc.

ClearBridge Energy MLP Total Return Portfolio

Legg Mason Partners Equity Trust - Legg Mason

ClearBridge Tactical Dividend Income Fund

Legg Mason Partners Capital & Income Fund Inc.

  

ClearBridge Advisors, LLC

620 8th Avenue, 47th Floor

New York, New York 10018

Attention: Patrick Collier

pjcollier@clearbridgeadvisors.com

Tel: (212) 805-2505

Attention: Barbara Brooke Manning, Esq.

BBManning@clearbridgeadvisors.com

Tel: (212) 805-2076|

Eagle Income Appreciation II, L.P.

Eagle Income Appreciation Partners, L.P.

  

Eagle Global Advisors

5847 San Felipe, Suite 930

Houston, Texas 77057

Attention: Malcom Day

Tel: (713) 952-3550

Fax: (713) 952-4175

MDay@eagleglobal.com

FAMCO MLP & Energy Income Fund

FAMCO MLP & Energy Infrastructure Fund

Fiduciary/Claymore MLP Opportunity Fund

MLP & Strategic Equity Fund Inc.

Nuveen Energy MLP Total Return Fund

Teachers’ Retirement System of Oklahoma

  

FAMCO MLP

8235 Forsyth Boulevard, Suite 700

St. Louis, Missouri 63105

Attention: Quinn Kiley

Tel: (314) 446-6795

Fax: (314) 446-6707

qkiley@famco.com

Kayne Anderson Energy Development Company

Kayne Anderson Energy Total Return Fund, Inc.

Kayne Anderson Midstream/Energy Fund, Inc.

Kayne Anderson MLP Investment Company

  

Kayne Anderson Capital Advisors, L.P.

717 Texas, Suite 3100

Houston, Texas 77002

Attention: James Baker

Tel: (713) 655-7371

Fax: (713) 655-7359

jbaker@kaynecapital.com

Kayne Anderson Midstream Institutional Fund, LP

Kayne Anderson MLP Fund, LP

Kayne Anderson Non-Traditional Investments, LP Texas Mutual Insurance Company

  

Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars, Second Floor

Los Angeles, California 90067

Attention: David Shladovsky

Tel: (310) 284-6438

Fax: (310) 284-2438

dshladovsky@kaynecapital.com



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

Hipparchus Fund LP

Magnetar Capital Fund II LP

MTP Energy Master Fund Ltd.

  

Magnetar Capital LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Attention: Doug Litowitz

Tel: (847) 905-4658

Fax: (847) 905-5685

doug.litowitz@magnetar.com

Salient MLP & Energy Infrastructure Fund

Salient Midstream & MLP Fund

  

Salient MLP Fund, L.P.

4265 San Felipe, Suite 800

Houston, Texas 77027

Attention: Salient Capital Advisor LLC - MLP

Fund Operations

Tel: (713) 548-2601

Fax: (713) 993-4698

greid@salientpartners.com

mhibbetts@salientpartners.com

pcanlas@salientpartners.com

The Cushing Fund, LP

The Cushing GP Strategies Fund, LP

The Cushing MLP Opportunity Fund I, LP

The Cushing MLP Premier Fund

Swank MLP Convergence Fund LP

  

Swank Capital, LLC

8117 Preston Road, Suite 440

Dallas, Texas 75225

Attention: Daniel L. Spears

Tel: (214) 635-1676

Fax: (214) 219-2353

dspears@swankcapital.com

 

with a copy to:

 

Swank Capital, LLC

8117 Preston Road, Suite 440

Dallas, Texas 75225

Attention: Barry Greenberg

Tel: (214) 635-1689

Fax: (214) 219-2353

bgreenberg@swankcapital.com

Tortoise Energy Capital Corporation

Tortoise Energy Infrastructure Corporation

Tortoise North American Energy Corporation

  

Tortoise Capital Advisors, LLC

11550 Ash Street, Suite 300

Leawood, Kansas 66211

Attention: Terry Matlack, Zach Hamel

Tel: (913) 981-1020

Fax: (913) 345-2763

tmatlack@tortoiseadvisors.com

zhamel@tortoiseadvisors.com



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July     , 2012, by and among DCP Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), and the Purchasers listed on the
signature pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing and the
Subsequent Closing, if any, of the issuance and sale of the Purchased Units
pursuant to the Common Unit Purchase Agreement, dated as of June 25, 2012, by
and among the Partnership and the Purchasers (the “Purchase Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.



--------------------------------------------------------------------------------

“General Partner” means DCP Midstream GP, LP, a Delaware limited partnership,
the general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of $35.55 times the number of
Common Units purchased by such Purchaser that may not be disposed of without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect under the
Securities Act.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NYSE” means The New York Stock Exchange, Inc.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Other Holders” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means: (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to
Section 2.01 of this Agreement, if any, all of which Registrable Securities are
subject to the rights provided herein until such rights terminate pursuant to
the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(b) of
this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(b) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act); (c) such Registrable Security is held by the
Partnership or one of its subsidiaries or Affiliates; (d) such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities; or (e) such Registrable Security becomes eligible for resale
without restriction and without the need for current public information pursuant
to any section of Rule 144 (or any similar provision then in effect) under the
Securities Act, assuming the Holder of such Registrable Security is not an
Affiliate of the Partnership.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Effectiveness Deadline. No later than 15 days following the Closing Date,
the Partnership shall prepare and file a registration statement under the
Securities Act to permit the public resale of Registrable Securities then
outstanding from time to time as permitted by Rule 415 of the Securities Act
with respect to all of the Registrable Securities (the “Registration
Statement”). The Registration Statement filed pursuant to this Section 2.01(a)
shall be on such appropriate registration form of the Commission as shall be
selected by the Partnership so long as it permits the continuous offering of the
Registrable Securities pursuant to Rule 415 of the Securities Act or such other
rule as is then applicable at the then prevailing market prices. The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective on or as soon as practicable after the Closing
Date. Any Registration Statement shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Holders of any and all Registrable Securities covered by such Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01(a) to be
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not

 

3



--------------------------------------------------------------------------------

misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two (2) Business Days of such date,
the Partnership shall provide the Holders with written notice of the
effectiveness of the Registration Statement.

(b) Failure To Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days after Closing, then
each Purchaser shall be entitled to a payment (with respect to the Purchased
Units of each such Purchaser), as liquidated damages and not as a penalty, of
0.25% of the Liquidated Damages Multiplier per 30-day period for the first 60
days following the 90th day, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 60 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days after
the end of each such 30-day period. Any Liquidated Damages shall be paid to each
Purchaser in immediately available funds; provided, however, if the Partnership
certifies that it is unable to pay Liquidated Damages in cash because such
payment would result in a breach under a credit facility or other debt
instrument filed as exhibits to the SEC Documents, then the Partnership shall
pay such Liquidated Damages using as much cash as permitted without breaching
any such credit facility or other debt instrument and shall pay the balance of
any such Liquidated Damages in kind in the form of the issuance of additional
Common Units. Upon any issuance of Common Units as Liquidated Damages, the
Partnership shall promptly (i) prepare and file an amendment to the Registration
Statement prior to its effectiveness adding such Common Units to such
Registration Statement as additional Registrable Securities and (ii) prepare and
file a supplemental listing application with the NYSE (or such other market on
which the Registrable Securities are then listed and traded) to list such
additional Common Units. The determination of the number of Common Units to be
issued as Liquidated Damages shall be equal to the amount of Liquidated Damages
divided by the volume weighted average price of the Common Units on the NYSE for
the ten trading days immediately preceding the date on which the Liquidated
Damages payment is due. The accrual of Liquidated Damages to a Holder shall
cease at the earlier of (i) the Registration Statement becoming effective or
(ii) when such Holder no longer holds Registrable Securities, and any payment of
Liquidated Damages shall be prorated for any period of less than 30 days in
which the payment of Liquidated Damages ceases. If the Partnership is unable to
cause a Registration Statement to go effective within 90 days after the Closing
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion.

(c) Termination of Purchaser’s Rights. A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.11) under this Section 2.01 shall
terminate upon the termination of the Effectiveness Period.

Section 2.02 Piggyback Rights.

(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a

 

4



--------------------------------------------------------------------------------

prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01(a) of this Agreement and
Holders may be included without the filing of a post-effective amendment
thereto, or (iii) a registration statement, other than a shelf registration
statement, in each case, for the sale of Common Units in an Underwritten
Offering for its own account and/or another Person, then as soon as practicable
following the engagement of counsel by the Partnership to prepare the documents
to be used in connection with an Underwritten Offering, the Partnership shall
give notice (including, but not limited to, notification by electronic mail) of
such proposed Underwritten Offering to each Holder (together with its
Affiliates) holding at least $10.0 million of the then-outstanding Registrable
Securities (based on the Purchase Price per Common Unit under the Purchase
Agreement) and such notice shall offer such Holders the opportunity to include
in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing;
provided, however, that if the Partnership has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing or
distribution of the Common Units in the Underwritten Offering, then (A) if no
Registrable Securities can be included in the Underwritten Offering in the
opinion of the Managing Underwriter, the Partnership shall not be required to
offer such opportunity to the Holders or (B) if any Registrable Securities can
be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day pursuant to Section 3.01 hereof and
receipt of such notice shall be confirmed by the Holder. Each such Holder shall
then have two (2) Business Days (or one (1) Business Day in connection with any
overnight or bought Underwritten Offering) after notice has been delivered to
request in writing the inclusion of Registrable Securities in the Underwritten
Offering. If no written request for inclusion from a Holder is received within
the specified time, each such Holder shall have no further right to participate
in such Underwritten Offering. If, at any time after giving written notice of
its intention to undertake an Underwritten Offering and prior to the closing of
such Underwritten Offering, the Partnership shall determine for any reason not
to undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.

 

5



--------------------------------------------------------------------------------

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises the Partnership that the total
amount of Common Units that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and any other holder of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”). The pro
rata allocations for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities owned on the Closing Date by such Selling Holder by (y) the aggregate
number of Registrable Securities owned on the Closing Date by all Selling
Holders plus the aggregate number of Parity Securities owned on the Closing Date
by all holders of Parity Securities that are participating in the Underwritten
Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least $10.0 million of Registrable Securities (based on the
Purchase Price per Common Unit under the Purchase Agreement).

Section 2.03 Delay Rights.

(a) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement or other registration
statement contemplated by this Agreement, suspend such Selling Holder’s use of
any prospectus which is a part of the Registration Statement or other
registration statement contemplated by this Agreement (in which event the
Selling Holder shall discontinue sales of the Registrable Securities pursuant to
the Registration Statement or other registration statement contemplated by this
Agreement) if (i) the Partnership is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and the Partnership
determines in good faith that the Partnership’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Registration Statement or other
registration statement contemplated by this Agreement or (ii) the Partnership
has experienced some other material non-public event, the disclosure of which at
such time, in the good faith judgment of the Partnership, would materially
adversely affect the Partnership; provided, however, in no event shall the
Purchasers be suspended for a period that exceeds an aggregate of 60 days in any
180-day period or 105 days in any 365-day period, in each case, exclusive of
days covered by any lock-up

 

6



--------------------------------------------------------------------------------

agreement executed by a Purchaser in connection with any Underwritten Offering.
Upon disclosure of such information or the termination of the condition
described above, the Partnership shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in the Registration Statement
or other registration statement contemplated by this Agreement, and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other reasonable actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.

(b) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(e) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Sections 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, the Partnership shall owe the Holders an
amount equal to the Liquidated Damages, following (x) the date on which the
suspension period exceeded the permitted period under Section 2.01(e) of this
Agreement or (y) the day after the Registration Statement ceased to be effective
or failed to be useable for its intended purposes, as liquidated damages and not
as a penalty. For purposes of this paragraph, a suspension shall be deemed
lifted on the date that notice that the suspension has been terminated is
delivered to the Selling Holders. Liquidated Damages shall cease to accrue
pursuant to this paragraph upon the Purchased Units of such Holder becoming
eligible for resale without restriction and without the need for current public
information under any section of Rule 144 (or any similar provision then in
effect) under the Securities Act, assuming that each Holder is not an Affiliate
of the Partnership, and any payment of Liquidated Damages shall be prorated for
any period of less than 30 days in which the payment of Liquidated Damages
ceases.

Section 2.04 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such

 

7



--------------------------------------------------------------------------------

underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. If any Selling Holder disapproves
of the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. No such withdrawal or abandonment shall
affect the Partnership’s obligation to pay Registration Expenses. The
Partnership’s management may but shall not be required to participate in a
roadshow or similar marketing effort in connection with any Underwritten
Offering.

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.

Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by the
Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its commercially reasonable efforts to include such information in
such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

 

8



--------------------------------------------------------------------------------

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the filing
of the Registration Statement or any other registration statement contemplated
by this Agreement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement contemplated
by this Agreement or any post-effective amendment thereto, when the same has
become effective; and (ii) any written comments from the Commission with respect
to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to the Registration Statement or any
other registration statement contemplated by this Agreement or any prospectus or
prospectus supplement thereto;

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which such statement is made); (ii) the issuance or threat of issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

 

9



--------------------------------------------------------------------------------

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership, and a letter of like kind dated the date
of the closing under the underwriting agreement, and (ii) a “cold comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold,

 

10



--------------------------------------------------------------------------------

the purchase price being paid therefor and any other terms of the offering of
the Registrable Securities to be sold in such offering and (ii) make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment.

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement, such
Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto and the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the managing underwriter or underwriters,
if any, to deliver to the Partnership (at the Partnership’s expense) all copies
in their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.

Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include in the Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a) or Section 2.03(a), Common Units of a Selling Holder who has
failed to timely furnish such information that the Partnership determines, after
consultation with counsel, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this
Section 2.07 shall not apply to any Holder that is not entitled to participate
in such Underwritten Offering, whether because such Holder delivered an Opt-Out
Notice prior to receiving notice of the Underwritten Offering or because such
Holder holds less than $10.0 million of the then-outstanding Registrable
Securities.

 

11



--------------------------------------------------------------------------------

Section 2.08 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.08 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws (other than fees and expenses of counsel to the
Managing Underwriter in connection with an Underwritten Offering), fees of the
FINRA, fees of transfer agents and registrars, all word processing, duplicating
and printing expenses, any transfer taxes and the fees and disbursements of
counsel and independent public accountants for the Partnership, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance. “Selling Expenses” means all underwriting
fees, discounts and selling commissions or similar fees or arrangements
allocable to the sale of the Registrable Securities.

Section 2.09 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents, and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances in which such statement is made) contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they

 

12



--------------------------------------------------------------------------------

were made) not misleading, and will reimburse each such Selling Holder
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Partnership will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the Registration Statement
or such other registration statement contemplated by this Agreement, or any
preliminary prospectus, free writing prospectus or final prospectus contained
therein, or any amendment or supplement thereto, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any other registration statement contemplated by this Agreements,
or any preliminary prospectus, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel

 

13



--------------------------------------------------------------------------------

and to assume such legal defense and otherwise to participate in the defense of
such action, with the reasonable expenses and fees of such separate counsel and
other reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) Make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

 

14



--------------------------------------------------------------------------------

(b) File with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish, unless
otherwise available on EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.11 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities; provided, however, that (a) unless such transferee is an Affiliate
of such Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $10 million of the Purchased Units, based on the Purchase
Price per Common Unit under the Purchase Agreement, (b) the Partnership is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned, and
(c) each such transferee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.

Section 2.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis that is superior in any way to the piggyback rights granted to the
Purchasers hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to Purchaser, to the address set forth in Schedule 8.07 to the Purchase
Agreement;

(b) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and

(c) if to the Partnership at 370 17th Street, Suite 2775, Denver, Colorado 80202
(facsimile: 303-633-2921).

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

15



--------------------------------------------------------------------------------

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, including
facsimile or .pdf counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS THAT WOULD APPLY THE LAWS OF ANY OTHER STATE.

Section 3.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

16



--------------------------------------------------------------------------------

Section 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.

Section 3.15 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

 

17



--------------------------------------------------------------------------------

Section 3.16 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

[Signature pages to follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

DCP MIDSTREAM PARTNERS, LP

By:

 

DCP Midstream GP, LP,

its General Partner

By:

 

DCP Midstream GP, LLC,

its General Partner

By:    

Name:

 

 

Title:

 

 

[PURCHASERS]



--------------------------------------------------------------------------------

EXHIBIT B

DCP MIDSTREAM GP, LLC

Officer’s Certificate

July     , 2012

Pursuant to Section 6.02(b) of the Common Unit Purchase Agreement by and among
DCP Midstream Partners, LP, a Delaware limited partnership (the “Partnership”),
and each of the Purchasers party thereto, dated as of June 25, 2012 (the
“Agreement,” and any capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement), the undersigned,
being the President and Chief Executive Officer of DCP Midstream GP, LLC, a
Delaware limited liability company (the “GP LLC”), acting on behalf of the GP
LLC in its capacity as general partner of DCP Midstream GP, LP, a Delaware
limited partnership, acting in its capacity as the general partner of
Partnership, hereby certifies as follows:

1. The Partnership has performed and complied with the covenants and agreements
contained in the Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date.

2. The representations and warranties of the Partnership contained in the
Agreement that are qualified by materiality or Partnership Material Adverse
Effect were true and correct when made and are true and correct on the date
hereof, and all other representations and warranties were true and correct in
all material respects when made and are true and correct as of the date hereof,
in each case as though made at and as of the date hereof (other than those which
expressly relate to a different date, in which case, they are correct in all
material respects as of such date).

3. The Partnership has (or shall concurrently with Closing) closed the
Acquisition on substantially the terms set forth in the Acquisition Agreement
provided to the Purchasers in an email from Holland & Hart LLP dated June 22,
2012, including the purchase price of $200 million consisting of the issuance of
1,536,098 Common Units based on a value per unit of $39.06 and cash
consideration in the amount of $140,000,000.

4. The Partnership has (or shall concurrently with Closing) closed the Term Loan
on substantially the terms set forth in the Term Loan Commitment provided to the
Purchasers in an email from Holland & Hart LLP dated June 22, 2012.

5. Holland & Hart LLP is entitled to rely on this certificate in connection with
the legal opinions that they are rendering on the date hereof.

[Signature page follows]



--------------------------------------------------------------------------------

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

 

Mark A. Borer President and Chief Executive Officer of DCP Midstream GP, LLC,
the general partner of DCP Midstream GP, LP, the general partner of DCP
Midstream Partners, LP

[Signature Page to Officer’s Certificate

of DCP Midstream Partners, LP]



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASER

Officer’s Certificate

July [    ], 2012

Pursuant to Sections 6.03(c) of the Common Unit Purchase Agreement by and among
DCP Midstream Partners, LP and each of the Purchasers party thereto, dated as of
June 25, 2012 (the “Agreement,” and any capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Agreement),
the undersigned, being the President, Chief Executive Officer or other
authorized officer of the Purchaser set forth on the signature page hereto,
hereby certifies in his or her capacity as such, solely with respect to such
Purchaser as follows:

1. The Purchaser has performed and complied with the covenants and agreements
contained in the Agreement that are required to be performed and complied with
by the Purchaser on or prior to the Closing Date.

2. The representations and warranties of the Purchaser contained in the
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
were true and correct when made and are true and correct as of the date hereof
and all other representations and warranties were true and correct in all
material respects when made and are true and correct as of the date hereof, in
each case as though made at and as of the date hereof (other than those which
expressly relate to a different date, in which case, they are correct in all
material respects as of such date).

The undersigned has executed this Officer’s Certificate as of the date first
written above.



--------------------------------------------------------------------------------

EXHIBIT D

Form of Opinion of Holland & Hart LLP

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Common Unit Purchase Agreement, dated as of June 25, 2012 (the
“Purchase Agreement”). The Partnership shall furnish to the Purchasers at the
Closing an opinion of Holland & Hart LLP, counsel for the Partnership, addressed
to the Purchasers and dated the Closing Date in form satisfactory to Baker Botts
L.L.P., counsel for the Purchasers, stating that:

(a) Each of the Partnership, the General Partner and DCP Midstream Operating, LP
is validly existing in good standing as a limited partnership under the Delaware
Limited Partnership Act, is duly registered or qualified to do business and is
in good standing as a foreign limited partnership under the laws of the
jurisdictions set forth opposite its name on Annex A, and each has all requisite
limited partnership power necessary to own or hold its properties and assets and
to conduct the businesses in which it is engaged, in each case as described in
the SEC Documents.

(b) Each of DCP Midstream GP, LLC and DCP Midstream Operating, LLC is validly
existing in good standing as a limited liability company under the Delaware LLC
Act, is duly registered or qualified to do business and is in good standing as a
foreign limited liability company under the laws of the jurisdictions set forth
opposite its name on Annex A, and each has all requisite limited liability
company power necessary to own or hold its properties and assets and to conduct
the businesses in which it is engaged, in each case as described in the SEC
Documents.

(b) DCP LP Holdings owns 11,478,201 Common Units and the General Partner owns
568,250 Common Units and 100% of the Incentive Distribution Rights; all of such
Common Units and Incentive Distribution Rights and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement, and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(c) The General Partner is the sole general partner of the Partnership with a
general partner interest in the Partnership represented by 373,892 general
partner units in the Partnership; such general partner interest has been duly
authorized and validly issued in accordance with the Partnership Agreement

(d) The Purchased Units, and the limited partner interests represented thereby,
have been duly authorized by the Partnership pursuant to the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued, fully paid (to the extent required by applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(e) None of the offering, issuance and sale by the Partnership of the Purchased
Units or the execution and delivery by the Partnership of, and performance by
the Partnership of its obligations under, the Basic Documents by (A) constitutes
or will constitute a violation of the Partnership’s certificate of limited
partnership, the Partnership Agreement or any organizational documents of any of
the Partnership’s Subsidiaries, (B) without duplication of clause (A),
constitutes or will constitute a breach or violation of, or a default under (or
an event that, with notice or lapse of time or both, would constitute such a
default), any agreement filed as an exhibit to



--------------------------------------------------------------------------------

the SEC Documents, or (C) results or will result in any violation of the
Delaware LP Act, the Delaware LLC Act or any applicable law of the United States
of America, which in the case of clause (B) or (C) of this paragraph (e) would
be reasonably expected to have a Partnership Material Adverse Effect; provided,
however, that no opinion is expressed pursuant to this paragraph with respect to
federal securities Laws or state securities or “Blue Sky” Laws and other anti
fraud Laws.

(f) Each of the Purchase Agreement and the Registration Rights Agreement has
been duly authorized by all necessary limited partnership action on the part of
the Partnership, and has been validly executed and delivered on behalf of the
Partnership.

(g) Except as required by the Commission in connection with the Partnership’s
obligations under the Registration Rights Agreement (including the registration
statements referenced therein), no authorization, consent, approval, waiver,
license, qualification or written exemption from, and no filing, declaration,
qualification or registration with, any Governmental Authority is required in
connection with the execution or delivery by the Partnership of, or the
performance by the Partnership of its obligations under, any of the Basic
Documents, except (i) those that have been obtained or may be required under the
federal securities Laws or state securities or “Blue Sky” Laws, as to which we
do not express any opinion, (ii) such consents that are not customarily obtained
or made prior to the consummation of transactions such as those contemplated by
the Basic Documents, and (iii) such consents and approvals that, if not
obtained, would not, individually or in the aggregate, have a Partnership
Material Adverse Effect.

(h) The Partnership is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(i) Assuming the accuracy of the representations and warranties of the
Partnership and each Purchaser contained in the Purchase Agreement, the issuance
and sale of the Purchased Units pursuant to the Purchase Agreement is exempt
from registration requirements of the Securities Act of 1933, as amended.